DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 15-21 are pending in the application.
Applicant’s claim listing filed on March 22, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant's election with traverse of Group II, claims 16-21, and species A), SEQ ID NO: 3, in the reply filed on March 22, 2021 is acknowledged.  
The traversal is on the ground(s) that UniProt U2W2U5 (June 2017, cited on the IDS filed on April 27, 2020) does not teach or suggest the claimed compositions and methods. According to the applicant, the claims comply with the unity of invention standard and the restriction requirement is improper. 
This is not found persuasive. The examiner maintains the position that the inventions of Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature and the shared same technical feature between Groups I and II (i.e., a Lactobacillus hexosaminidase) is not a special technical feature as it does not make a contribution over the prior art. See Office action mailed on January 21, 2021 at p. 4, middle to p. 5, top. The requirement is still deemed proper and is therefore made FINAL.

Claims 16-21 are being examined on the merits with claim 21 being examined only to the extent the claim reads on the elected species. 

Priority
This application is a national stage filing of international application PCT/EP2018/079853, filed on October 31, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17199594.7, filed on November 1, 2017. A certified copy of the foreign priority document has been filed in this application on April 27, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
The sequence listing incorporation by reference statement at p. 1, lines 2-4 of the specification is acknowledged. However, this statement does not comply with the requirements for a sequence listing. In order to perfect the requirements for a sequence 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). See specification at p. 30, lines 8-23.

Specification/Informalities
Lactobacillus Hexosaminidase.

Claim Objections
Claims 16 and 18-21 are objected to because of the following informalities:
Claim 16 is objected to in the recitation of “comprising;” and in the interest of improving claim form, it is suggested that the semicolon be replaced with a colon.
Claims 18-21 are objected to as reciting the improper sequence identifier “SEQ ID NO”, which should be amended to recite “SEQ ID NO:”, i.e., insert a colon immediately after “NO”. See 37 CFR 1.821(d).
Claim 21 is also objected to in the recitation of “the Lactobacillus hexosaminidase is selected from the group consisting of polypeptides shown in SEQ ID NO 3…or polypeptides having at least 80% sequence identity hereto” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “the Lactobacillus hexosaminidase comprises an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3, SEQ ID NO: 6, or SEQ ID NO: 9”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 16 is drawn to a method of treating a fabric comprising; 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase; 

Claims 17-20 are drawn to a method for cleaning or laundering an item comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase; 
(b) completing at least one wash cycle; and 
(c) optionally rinsing the item, wherein the item is a fabric.
According to the reference of Claesson et al. (FEMS Microbiol. Lett. 269:22-28, 2007; cited on Form PTO-892), the genus Lactobacillus is a diverse group with a high degree of diversity and complex phylogeny (p. 22, abstract and column 2). 
The structures of the members of each genus of Lactobacillus hexosaminidases in claims 16 and 17 is undefined and unlimited. 
Claim 18 is drawn to the method of claim 17, wherein the Lactobacillus hexosaminidase comprises one or more of the following motifs GXDE (SEQ ID NO: 12), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13), [VLIM][LIV]G[GAV]DE[VI][PSA] (SEQ ID NO: 14), or [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 15).
Claim 19 is drawn to the method of claim 17, wherein the Lactobacillus hexosaminidase comprises the motifs GXDE (SEQ ID NO: 12) and [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13).
Claim 20 is drawn to the method of claim 17, wherein the Lactobacillus hexosaminidase comprises the motifs [VLIM][LIV]G[GAV]DE[VI][PSA] (SEQ ID NO 14) and/or [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO 15).
Lactobacillus hexosaminidases is undefined and unlimited.
In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of recited Lactobacillus hexosaminidases – a polypeptide having hexosaminidase activity and comprising the amino acid sequence of SEQ ID NO: 3, 6, or 9. Other than these disclosed representative species, there are no other drawings or structural formulas disclosed of a Lactobacillus hexosaminidase as recited by claims. 
Regarding claims 16 and 17, as described above, the structures of the genus of Lactobacillus hexosaminidases are undefined and unlimited. In this case, the recitation of “Lactobacillus hexosaminidases” fails to provide a sufficient description of the recited genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus. The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that: “In claims to genetic material, however a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA”, without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus”.  Similarly with the recited genus of Lactobacillus hexosaminidases, the recitation of “Lactobacillus hexosaminidases” does not provide any structural Lactobacillus hexosaminidase species within the genus from other hexosaminidases such that one can visualize or recognize the identity of the members of the genus.
Regarding claims 18-20, it is acknowledged that these claims recite a common structural feature that is shared among the members of the genus of Lactobacillus hexosaminidases. However, the shared structure of each of the motifs of SEQ ID NO: 12, 13, 14, or 15 is not a substantial structural feature and the remaining amino acid sequences of the members of the genus of Lactobacillus hexosaminidases is undefined and unlimited. Given the allowed variability outside of the recited motif and given the disclosure by Claesson et al. (supra) that the genus Lactobacillus is a diverse group with a high degree of diversity and complex phylogeny, the recited genus of Lactobacillus hexosaminidases is considered to be widely variant with respect to their structures and the disclosed representative species as noted above fail to reflect the wide variation among the members of the genus. 
Accordingly, one of skill in the art would not accept the disclosure of three representative species as being representative of all other Lactobacillus hexosaminidases as recited in the claims. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a). Given the lack of description of a representative number of genus of Lactobacillus hexosaminidases as encompassed by the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 A1; cited on the IDS filed on April 27, 2020) in view of GenBank Database Accession Number AKP66020 (July 2015, 2 pages; cited on Form PTO-892; hereafter “GenBank AKP66020”).
Claim 16 is drawn to a method of treating a fabric comprising; 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase; 
(b) and optionally rinsing and drying the textile.
Claims 17, 18, and 20 are drawn to a method for cleaning or laundering an item comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase; 
(b) completing at least one wash cycle; and 
(c) optionally rinsing the item, wherein the item is a fabric.
Regarding claims 16 and 17, the reference of Convents discloses laundry products comprising one or more hexosaminidase enzymes (p. 1, bottom paragraph). Convents discloses that hexosaminidase enzyme is also known as β-N-
The difference between Convents and the claimed invention is that Convents does not disclose a Lactobacillus hexosaminidase as recited in claims 16-20. 
Regarding claims 16 and 17, each of the reference of GenBank AKP66020 teaches a Lactobacillus β-N-acetylhexosaminidase. 
Regarding claims 18 and 20, the amino acid sequence of GenBank AKP66020 comprises the motif GXDE (SEQ ID NO: 12) at residues 89-92 and comprises the motif [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 15) at residues 32-38. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents and GenBank AKP66020 to use the Lactobacillus β-N-acetylhexosaminidase of GenBank AKP66020 in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme and discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase, and GenBank AKP66020 teaches a β-N-acetylhexosaminidase. Therefore, the methods of claims 16-18 and 20 would . 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Convents (supra) in view of GenBank AKP66020 (supra) as applied to claims 16-18 and 20 above, and further in view of GenBank Database Accession Number KRL51886 (November 2015, 2 pages; cited on Form PTO-892; hereafter “GenBank KRL51886”) and Wilson et al. (J. Mol. Biol. 297:233-249, 2000; cited on Form PTO-892; hereafter “Wilson”).
Claim 19 is drawn to the method of claim 17, wherein the Lactobacillus hexosaminidase comprises the motifs GXDE (SEQ ID NO: 12) and [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13).
Claim 21 is drawn to (in relevant part) the method of claim 17, wherein the Lactobacillus hexosaminidase comprises the amino acid sequence of SEQ ID NO: 3 or a polypeptide having at least 80% sequence identity hereto. 
The relevant teachings of Convents and GenBank AKP66020 as applied to claims 16-20 are set forth above. The combination of Convents and GenBank AKP66020 does not teach or suggest a Lactobacillus hexosaminidase as recited in claims 19 and 21. 
Regarding claims 19 and 21, the reference of GenBank KRL51886 discloses the amino acid sequence of a protein from Lactobacillus paraplantarum annotated with a hexosaminidase “Region”. The amino acid sequence of GenBank KRL51886 comprises the motif GXDE (SEQ ID NO: 12) at residues 183-186 and comprises the motif 
The reference of Wilson acknowledges a >40% sequence identity threshold for precise functional similarity, i.e., at greater than 40% sequence identity between two polypeptide sequences, there is precise functional similarity, and that precise function is not conserved below 40% (p. 234, column 2, middle; p. 243, column 1, top; and p. 243, column 2, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents, GenBank AKP66020, GenBank KRL51886, and Wilson to use the Lactobacillus β-N-acetylhexosaminidase of GenBank KRL51886 in the method of Convents. One would have been motivated to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme and GenBank KRL51886 teaches a protein having a hexosaminidase region. One would have had a reasonable expectation of success to use the Lactobacillus β-N-acetylhexosaminidase of GenBank KRL51886 in the method of Convents because the protein of GenBank KRL51886 identifies the protein as having a hexosaminidase region, the amino acid sequence of GenBank KRL51886 shares >40% identity to another hexosaminidase, and Wilson teaches that at greater than 40% sequence identity between two polypeptide sequences, there is precise functional similarity. Therefore, the methods of claims 19 and 21 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/053,080 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the reference application recites a method of deep cleaning an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/053,081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the reference .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 17 of co-pending Application 17/053,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application recites a method of deep cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and optionally b) rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; claim 9 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 11 of the reference application recites (in relevant part) the cleaning composition according to claim 8, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20 of this application. Therefore, claims 16-21 of this application are unpatentable over claims 1, 7, 8, and 17 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of co-pending Application No. 17/053,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference Lactobacillus; and claim 8 of the reference application recites (in relevant part) the cleaning composition according to claim 6, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20 of this application. Therefore, claims 16-21 of this application are unpatentable over claims 1, 7, 8, and 14 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-11 and 15-21 are pending.
Claims 1-11 and 15 are withdrawn from consideration.
Claims 16-21 are rejected.
No claim is in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                 
APPENDIX A

Score		Expect	Method				Identities	Positives	Gaps
681 bits(1757)	0.0	Compositional matrix adjust.	331/331(100%)	331/331(100%)	0/331(0%)

Query  1    NSSTLNTSQGVMLDLGRHPLDETAIKAVISAAAEQHMQYVELHLSDNEHLCFQSAYLGNA  60
            NSSTLNTSQGVMLDLGRHPLDETAIKAVISAAAEQHMQYVELHLSDNEHLCFQSAYLGNA
Sbjct  31   NSSTLNTSQGVMLDLGRHPLDETAIKAVISAAAEQHMQYVELHLSDNEHLCFQSAYLGNA  90

Query  61   ASATVLSATTLEQLVAYANQLNIELVPDVDLPSHAGAILRQLQQTHPDIYNTVKLDDETI  120
            ASATVLSATTLEQLVAYANQLNIELVPDVDLPSHAGAILRQLQQTHPDIYNTVKLDDETI
Sbjct  91   ASATVLSATTLEQLVAYANQLNIELVPDVDLPSHAGAILRQLQQTHPDIYNTVKLDDETI  150

Query  121  DYTKPAAISLATTLYGELDASFNNQSQHDLMLGADEVPGSASAYIELTTFINQVSRFQNQ  180
            DYTKPAAISLATTLYGELDASFNNQSQHDLMLGADEVPGSASAYIELTTFINQVSRFQNQ
Sbjct  151  DYTKPAAISLATTLYGELDASFNNQSQHDLMLGADEVPGSASAYIELTTFINQVSRFQNQ  210

Query  181  HGFNTSIWNDSLLKNELTRLDSNITINYWSQSGNNTDVAIIADRYANRVSVPDILASGHP  240
            HGFNTSIWNDSLLKNELTRLDSNITINYWSQSGNNTDVAIIADRYANRVSVPDILASGHP
Sbjct  211  HGFNTSIWNDSLLKNELTRLDSNITINYWSQSGNNTDVAIIADRYANRVSVPDILASGHP  270

Query  241  IVNCNSYATYYQIKNIGNVNDDDYFINYLNHTFRPNIFNEIDTNGHNQDWTIEDGVTTNG  300
            IVNCNSYATYYQIKNIGNVNDDDYFINYLNHTFRPNIFNEIDTNGHNQDWTIEDGVTTNG
Sbjct  271  IVNCNSYATYYQIKNIGNVNDDDYFINYLNHTFRPNIFNEIDTNGHNQDWTIEDGVTTNG  330

Query  301  ILVSLWGADSEHVTPTAIVNFIKRMTIPRSF  331
            ILVSLWGADSEHVTPTAIVNFIKRMTIPRSF
Sbjct  331  ILVSLWGADSEHVTPTAIVNFIKRMTIPRSF  361

APPENDIX B

Score		Expect	Method				Identities	Positives	Gaps
328 bits(840)	4e-117	Compositional matrix adjust.	150/265(57%)	199/265(75%)	0/265(0%)

Query  1    MLSQRLLKKLVTFANAKGVQVVPDVDFPSHAGAILKQLKRKHPKTYRAVKLDKQTIDYTK  60
            +LS   L++LV +AN   +++VPDVD PSHAGAIL+QL++ HP  Y  VKLD +TIDYTK
Sbjct  95   VLSATTLEQLVAYANQLNIELVPDVDLPSHAGAILRQLQQTHPDIYNTVKLDDETIDYTK  154

Query  61   KQSITVVKKIYHELDAAFKHQPHRDLILGADEVPGDGAAHKSLTTFINQINRDQNKHGFT  120
              +I++   +Y ELDA+F +Q   DL+LGADEVPG  +A+  LTTFINQ++R QN+HGF 
Sbjct  155  PAAISLATTLYGELDASFNNQSQHDLMLGADEVPGSASAYIELTTFINQVSRFQNQHGFN  214

Query  121  TTTWNDSLYKKELPKLDTNIVINYWSQSGNHSEARQLNSRKAKRVSVPDLVAAKRKIVNA  180
            T+ WNDSL K EL +LD+NI INYWSQSGN+++   +  R A RVSVPD++A+   IVN 
Sbjct  215  TSIWNDSLLKNELTRLDSNITINYWSQSGNNTDVAIIADRYANRVSVPDILASGHPIVNC  274

Query  181  NSYATYYQLKYIDNANDDRYFLDYLHDQYRPNLFNEIDVYGQNQNRTVESDVTTTGTLVS  240
            NSYATYYQ+K I N NDD YF++YL+  +RPN+FNEID  G NQ+ T+E  VTT G LVS
Sbjct  275  NSYATYYQIKNIGNVNDDDYFINYLNHTFRPNIFNEIDTNGHNQDWTIEDGVTTNGILVS  334

Query  241  LWGHDSKGVSVQTIVDFVRRIDVPK  265
            LWG DS+ V+   IV+F++R+ +P+
Sbjct  335  LWGADSEHVTPTAIVNFIKRMTIPR  359